EXHIBIT 10.1




SECURITIES PURCHASE AGREEMENT




THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”) is entered into as of this
12th day of September, 2014, by and between Brisben Water Solutions LLC (the
“Purchaser”) and Ecosphere Technologies, Inc. (the “Company”) (collectively, the
Purchaser and the Company, are the “Parties”).




WHEREAS, this Agreement contemplates a transaction in which the Purchaser will
purchase from the Company, and the Company will sell to the Purchaser,
securities consisting of one Unit of the Company upon the terms and conditions
set forth herein.  The Unit consists of a $1,000,000 convertible note (the
“Note”) and 17,391,304 warrants to purchase common stock of the Company as more
particularly described in Section 1.




NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties hereto agree as follows:




.

Sale and Purchase.  The Company agrees to sell and the Purchaser agrees to
purchase one Unit. The Note will mature one year from the date of purchase,
subject to prior conversion, be convertible into common stock at $0.115 per
share and pay 10% annual interest (payable in cash upon maturity or conversion).
 The Warrants are exercisable for five years at $0.115 per share (subject to
adjustment) and permit the holder to exercise on a cashless basis.   Copies of
the form of Note and the form of the Warrant are annexed as Exhibits A and B to
this Agreement.




2.

Purchase Price. The Unit is offered at $1,000,000 (the “Purchase Price”). The
Purchaser shall wire to the Company the Purchase Price.  For the convenience of
the Purchaser, the Company’s wire instructions are annexed as Exhibit C to this
Agreement.  




3.

Concerning the Note; Remedies.




(a)

The Note will be secured by (i) a first lien on the Collateral, and rights to
sale proceeds from the FNES Interest, as defined by the Security Agreement, the
form of which is annexed as Exhibit D and (ii) the Collateral as defined by the
Collateral Assignment of Limited Liability Company Interest Proceeds, the form
of which is annexed as Exhibit E.




(b)

In the event of a default under the Note or the Security Agreement, the
Purchaser shall be entitled to all remedies as a secured creditor but any
Collateral must be publicly sold in accordance with the provisions of the
Uniform Commercial Code of Florida, and the Purchaser’s rights shall be limited
to recovering the principal, accrued interest and attorneys’ fees due under the
Note, together with reasonable costs of the public sale. All additional
proceeds, if any, from the public sale shall be paid to the Company.








--------------------------------------------------------------------------------




4.

Representations and Warranties of the Company.  As an inducement to the
Purchaser to enter into this Agreement and consummate the transaction
contemplated hereby, the Company hereby makes the following representations and
warranties, each of which is true and correct on the date hereof and will be
true and correct on the closing date:




4.1

Organization.  The Company is a corporation duly organized, validly existing,
and in good standing under the laws of the State of Delaware and is duly
authorized to conduct business as currently conducted.




4.2

Authority.  The Company has full power and authority to execute and deliver this
Agreement and to perform its obligations hereunder.  This Agreement constitutes
the valid and legally binding obligation of the Company, enforceable in
accordance with its terms. The execution, delivery, and performance of this
Agreement and all other agreements contemplated hereby have been duly authorized
by the Company.  




4.3

Non-Contravention.  The execution and delivery of this Agreement by the Company
and the observance and performance of the terms and provisions contained herein
do not constitute a violation or breach of any applicable law, or any provision
of any other contract or instrument to which the Company is a party or by which
it is bound, or any order, writ, injunction, decree, statute, rule, by-law or
regulation applicable to the Company.




4.4

Litigation.  There are no actions, suits, or proceedings pending or, to the best
of the Company’s knowledge, threatened, which could in any manner restrain or
prevent the Company from effectually and legally selling the Unit pursuant to
the terms and provisions of this Agreement.  The Company is not a party to any
litigation except as has been disclosed in its Form 10-K filed with the
Securities and Exchange Commission (the “SEC”).




4.5

Brokers’ Fees.  The Company has no liability or obligation to pay fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement.




4.6

Reporting Company/Not a Shell Company.  The Company is a publicly-held company
subject to reporting obligations pursuant to Section 13 of the Securities
Exchange Act of 1934 (the “Exchange Act”) and has a class of common stock
registered pursuant to Section 12(g) of the Exchange Act. The Company is not and
never has been a “shell company” as that term is defined in Rule 144 under the
Securities Act of 1933 (the “Act”).




4.7

SEC Reports. The Company has filed with the SEC all reports required to be filed
since January 1, 2005. None of the reports filed with the SEC contained any
material statements which were not true and correct or omitted to state any
statements of material fact necessary in order to make the statements made not
misleading.




4.8

Listing.  The Company’s common stock is quoted on the Over-the-Counter Bulletin
Board (the “Bulletin Board”) under the symbol “ESPH”.  The Company has not
received any oral or written notice that its common stock is not eligible nor
will become





--------------------------------------------------------------------------------

ineligible for quotation on the Bulletin Board nor that its common stock does
not meet all requirements for the continuation of such quotation.  The Company
satisfies all the requirements for the continued quotation of its common stock
on the Bulletin Board.




4.9

Outstanding Securities.  All issued and outstanding shares of capital stock and
equity interests in the Company have been duly authorized and validly issued and
are fully paid and non-assessable.  




4.10

No Material Adverse Change.  Since August 11, 2014 (filing date of the last Form
10-Q), there has not been individually or in the aggregate a Material Adverse
Change with respect to the Company. For the purposes of this Agreement,
“Material Adverse Change” means any event, change or occurrence which,
individually or together with any other event, change, or occurrence, could
result in a material adverse change on the Company or material adverse change on
its business, assets, financial condition, or results of operations. Provided,
however, a Material Adverse Change does not exist solely because (i) there are
changes in the economy, credit markets or capital markets, or (ii) changes
generally affecting the industry in which the Company operates.




5.

Representations and Warranties of the Purchaser.  As an inducement to the
Company to enter into this Agreement and to consummate the transactions
contemplated hereby, the Purchaser hereby makes the following representations
and warranties, each of which is true and correct on the date hereof and will be
true and correct on the closing date:




5.1

Authority.  The Purchaser has full power and authority to execute and deliver
this Agreement and to perform its obligations hereunder.  This Agreement
constitutes the valid and legally binding obligation of the Purchaser,
enforceable in accordance with its terms. The execution, delivery, and
performance of this Agreement and all other agreements contemplated hereby have
been duly authorized by the Purchaser.




5.2

Non-Contravention. The execution and delivery of this Agreement by the Purchaser
and the observance and performance of the terms and provisions of this Agreement
on the part of the Purchaser to be observed and performed will not constitute a
violation of applicable law or any provision of any contract or other instrument
to which the Purchaser is a party or by which it is bound, or any order, writ,
injunction, decree, statute, rule or regulation applicable to it.




5.3

Litigation There are no actions, suits, or proceedings pending or, to the best
of the Purchaser’s knowledge, threatened, which could in any manner restrain or
prevent the Purchaser from effectually and legally purchasing the Unit pursuant
to the terms and provisions of this Agreement.




5.4

Brokers’ Fees.  The Purchaser has no liability or obligation to pay fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement.








--------------------------------------------------------------------------------




5.5

Information.  The Purchaser has relied solely on the reports of the Company
filed with the SEC, other publicly available information and other written and
electronic information prepared by the Company in making its decision to
purchase the Unit. The Purchaser acknowledges that the purchase of the Unit
entails a high degree of risk including the risks highlighted in the risk
factors contained in filings by the Company with the SEC including its annual
report on Form 10-K for the year ended December 31, 2013, and in other publicly
available information. The Purchaser represents that it has had an opportunity
to ask questions and receive answers from the Company regarding the terms and
conditions of this Agreement and the reasons for this offering, the business
prospects of the Company, the risks attendant to the Company’s business, and the
risks relating to an investment in the Company.  The Purchaser further
acknowledges that pursuant to Section 517.061(11)(a)(3), Florida Statutes and
Rule 3E-5090.05(a) thereunder, the Purchaser has had an opportunity to obtain
additional information (to the extent the Company possesses such information and
could acquire it without unreasonable effort or expense) necessary to verify the
accuracy of any information furnished to such Purchaser or to which the
Purchaser had access.  The Company will put such information in writing if
requested by the Purchaser.  The Purchaser acknowledges the receipt (without
exhibits) of or access to the reports filed with SEC at www.sec.gov which
includes the Company’s annual report on Form 10-K with respect to the year ended
December 31, 2013 and quarterly reports on Form 10-Q for the quarter ended March
31, 2014 and June 30, 2014 (as well as any other reports) filed prior to the
date of this Agreement.  These reports will be made available to the Purchaser
upon written request to the Company.




5.6

Investment.  The Purchaser is acquiring the Unit for its own account for
investment and not with a view to, or for sale in connection with, any
distribution thereof, nor with any present intention of distribution or selling
the same, and, except as contemplated by this Agreement, and has no present or
contemplated agreement, undertaking, arrangement, obligation, indebtedness or
commitment providing for the disposition thereof.  The Purchaser understands
that the Unit, and any shares of common stock issued upon the exercise of
Warrants or the conversion of the Note contained in the Unit, may not be sold,
transferred or otherwise disposed of without registration under the Act or an
exemption therefrom, and that in the absence of an effective registration
statement covering such securities or an available exemption from registration
under the Act, such securities must be held indefinitely.




5.7

Restricted Securities.  The Purchaser understands that the Unit, and any shares
of common stock issuable upon the exercise of Warrants or the conversion of the
Note contained in the Unit, are not registered under the Act in reliance on an
exemption from registration under the Act pursuant to Section 4(a)(2) thereof
and Rule 506 thereunder and any such shares of common stock will bear a
restrictive legend.




5.8

Investment Experience.  The Purchaser represents that: it is an “accredited
investor” within the meaning of the applicable rules and regulations promulgated
under the Act, for one of the reasons on the attached Exhibit D to this
Agreement. The Purchaser represents and acknowledges that: (i) it is experienced
in evaluating and investing in private placement transactions in similar
circumstances (ii) it has such knowledge and experience in financial and
business matters and is capable of evaluating the merits and risks of the
investment in the Unit,





--------------------------------------------------------------------------------

(iii) it is able to bear the substantial economic risks of an investment the
Unit for an indefinite period of time, (iv) it has no need for liquidity in such
investment, (v) it can afford a complete loss of such investment, and (vi) it
has such knowledge and experience in financial, tax and business matters so as
to enable it to utilize the information made available to it in connection with
the offering of the Unit to evaluate the merits and risks of the purchase of the
Units and to make an informed investment decision with respect thereto.




5.9

No General Solicitation.  The offer to sell the Unit was directly communicated
to the Purchaser by the Company.  At no time was the Purchaser presented with or
solicited advertisement, articles, notice or other communication published in
any newspaper, television or radio or presented at any seminar or meeting, or
any solicitation by a person not previously known to the undersigned in
connection with the communicated offer.




6.

Survival of Representations and Warranties and Agreements.  All representations
and warranties of the Parties contained in this Agreement shall survive the
closing and shall not be affected by any investigation made prior to the
closing.




7.

Indemnification.




7.1

Indemnification Provisions for Benefit of the Purchaser.  In the event the
Company breaches any of its representations, warranties, and/or covenants
contained herein and provided that the Purchaser makes a written claim for
indemnification against the Company, then the Company agrees to indemnify the
Purchaser from and against the entirety of any losses, damages, amounts paid in
settlement of any claim or action, expenses, or fees including court costs and
reasonable attorneys' fees and expenses.  




7.2

Indemnification Provisions for Benefit of the Company.  In the event the
Purchaser breaches any of its representations, warranties, and/or covenants
contained herein and provided that the Company makes a written claim for
indemnification against the Purchaser, then the Purchaser agrees to indemnify
the Company from and against the entirety of any losses, damages, amounts paid
in settlement of any claim or action, expenses, or fees including court costs
and reasonable attorneys' fees and expenses.  




8.

Post Closing Covenants. The Parties agree as follows with respect to the period
following the closing:




8.1

General.  In case at any time after the closing any further action is necessary
or desirable to carry out the purposes of this Agreement, each of the Parties
will take such further action (including the execution and delivery of such
further instruments and documents) as the other Party may request, all at the
sole cost and expense of the requesting Party (unless the requesting Party is
entitled to indemnification therefor under Section 7).  




8.2

Company.  The Company hereby covenants that, after the closing, the Company
will, at the request of Purchaser, execute, acknowledge and deliver to the
Purchaser without further consideration, all such further assignments,
conveyances, consents and other documents, and take such other action, as the
Purchaser may reasonably request (a) to transfer to, vest and protect in the
Purchaser and its right, title and interest in the Unit, and (b) otherwise to
consummate or effectuate the transactions contemplated by this Agreement.








--------------------------------------------------------------------------------




9.

Expenses.  Except as otherwise provided in this Agreement, all parties hereto
shall pay their own expenses, including legal and accounting fees, in connection
with the transactions contemplated herein.




10.

Severability.  In the event any parts of this Agreement are found to be void,
the remaining provisions of this Agreement shall nevertheless be binding with
the same effect as though the void parts were deleted.




11.

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.  The execution of this Agreement may be by actual
or facsimile signature.




12.

Benefit.  This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their legal representatives, successors and assigns.  Nothing
in this Agreement, expressed or implied, is intended to confer on any person
other than the Parties or their respective heirs, successors and assigns any
rights, remedies, obligations, or other liabilities under or by reason of this
Agreement.




13.

Notices and Addresses. All notices, offers, acceptance and any other acts under
this Agreement (except payment) shall be in writing, and shall be sufficiently
given if delivered to the addressees in person, by FedEx or similar overnight
next business day delivery, or by email followed by overnight next business day
delivery, as follows:




To the Company:

Ecosphere Technologies, Inc.

3515 S.E. Lionel Terrace

Stuart, FL  34997

Attention: Dennis McGuire

Email:dennismcguire1@mac.com




To the Purchaser:

Brisben Water Solutions LLC

23 N. Beach Road

Jupiter Island, FL 33455

Attention:  William Brisben

Email:  wbrisben@hotmail.com




or to such other address as any of them, by notice to the other may designate
from time to time.  




14.

Attorney's Fees.  In the event that there is any controversy or claim arising
out of or relating to this Agreement, or to the interpretation, breach or
enforcement thereof, and any action or arbitration proceeding is commenced to
enforce the provisions of this Agreement, the prevailing party shall be entitled
to a reasonable attorney's fee, including the fees on appeal, costs and
expenses.




15.

Governing Law; Venue.  This Agreement and any dispute, disagreement, or issue of
construction or interpretation arising hereunder whether relating to its
execution, its





--------------------------------------------------------------------------------

validity, the obligations provided therein or performance shall be governed or
interpreted according to the laws of the State of Florida. Any proceeding or
action shall only be commenced in Martin County, Florida or the United States
District Court for the Southern District of Florida. The parties hereto
irrevocably and unconditionally submit to the exclusive jurisdiction of such
courts and agree to take any and all future action necessary to submit to the
jurisdiction of such courts.




16.

Oral Evidence.  This Agreement constitutes the entire Agreement between the
parties and supersedes all prior oral and written agreements between the parties
hereto with respect to the subject matter hereof.  Neither this Agreement nor
any provision hereof may be changed, waived, discharged or terminated orally,
except by a statement in writing signed by the party or parties against whom
enforcement or the change, waiver discharge or termination is sought.




17.

Assignment.  No Party hereto shall assign its rights or obligations under this
Agreement without the prior written consent of the other Party.




18.

Section Headings.  Section headings herein have been inserted for reference only
and shall not be deemed to limit or otherwise affect, in any matter, or be
deemed to interpret in whole or in part any of the terms or provisions of this
Agreement.







FLORIDA LAW PROVIDES THAT WHEN SALES ARE MADE TO FIVE OR MORE PERSONS IN
FLORIDA, ANY SALE MADE IN FLORIDA IS VOIDABLE BY THE PURCHASER WITHIN THREE DAYS
AFTER THE FIRST TENDER OF CONSIDERATION IS MADE BY SUCH PURCHASER TO THE
COMPANY, AN AGENT OF THE COMPANY OR AN ESCROW AGENT OR WITHIN THREE DAYS AFTER
THE AVAILABILITY OF THAT PRIVILEGE IS COMMUNICATED TO SUCH PURCHASER, WHICHEVER
OCCURS LATER.  ALL SALES IN THIS OFFERING ARE SALES IN FLORIDA.  PAYMENTS FOR
TERMINATED SUBSCRIPTIONS VOIDED BY PURCHASERS AS PROVIDED FOR IN THIS PARAGRAPH
WILL BE PROMPTLY REFUNDED WITHOUT INTEREST.  NOTICE SHOULD BE GIVEN TO THE
COMPANY TO THE ATTENTION OF DENNIS MCGUIRE AT THE ADDRESS SET FORTH IN SECTION
13 OF THIS AGREEMENT.










[Signature Page Attached]














--------------------------------------------------------------------------------




IN WITNESS WHEREOF the parties hereto have set their hand and seals as of the
above date.




 

COMPANY:

 




 




By: /s/ Dennis McGuire

       Dennis McGuire,

 

      Chief Executive Officer

 

 

 

 

 

PURCHASER:

 

Brisben Water Solutions LLC

 




By: /s/ William Brisben

       William Brisben,

       Manager

 

 

 

 

 

Address:  23 N. Beach Road

    Jupiter Island, FL 33455




Email: wbrisben@hotmail.com

 

 

 

 







No of Units Purchased___1____




No. of Warrants___17,391,304____












